IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-23,032-03


                      EX PARTE GREGORY GENE MALLORY, Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                      CAUSE NO. 27519 IN THE 6TH DISTRICT COURT
                                FROM LAMAR COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to assault of a public

servant and was sentenced to three years’ imprisonment. He did not appeal his conviction.

        Applicant contends, among other things,1 that his trial counsel rendered ineffective assistance

because trial counsel did not adequately communicate with him, did not prepare a defense, and did

not discuss with Applicant the possibility of going to trial on the charges. Applicant alleges that he



        1
            This Court has reviewed Applicant’s other claims and finds them to be without merit.
                                                                                                      2

insisted that he was innocent of the charges and did not have any recollection of the events

underlying the charges, but that trial counsel failed to explore the possibility of a “not guilty” plea,

and only discussed with Applicant the option of entering into a negotiated plea.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must
                                                                         3

be requested by the trial court and shall be obtained from this Court.



Filed: June 27, 2018
Do not publish